Title: 13th.
From: Adams, John Quincy
To: 


       We finished with Locke this morning, and were told to begin next Quarter, in Reid. In the afternoon we set off for Braintree, where we shall remain till commencement. All the Scholars, are put out of commons every year, the Friday before, so that the dinner may be prepared. We got home at about 6 o’clock. We found Mr. Weld, and Mr. Wibird here, and Miss Hannah Hiller, a friend of Miss Betsey’s. About 15 I fancy, a beautiful countenance, and fine shape; but very unsociable owing either to too much diffidence, or to a phlegmatic constitution; which her countenance seems to express. The generality of our young Ladies are so apt to fall into the other extreme, that this now pleases me because it gives some variety, and furnishes matter for observations of a different kind.
      